Citation Nr: 1333021	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  13-10 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	David Owens, Agent


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1985 to June 1993, with service in the Southwest Asia Theater of operations.  

This appeal to the Board of Veterans' Appeals (Board) is from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

With regard to the characterization of the issue on appeal, the Board notes that the issue was originally characterized by the RO as a claim to reopen the claim for service connection for an acquired psychiatric disorder, as it was previously denied in a June 1998 rating decision.  The Veteran did not perfect an appeal as to this issue and as such, new and material evidence would generally be required to reopen the claim.

In the June 1998 rating decision, the RO found that there was no evidence the Veteran's then diagnosed anxiety (claimed fatigue, tension, stress, and difficulty sleeping) was the result of his military service; however, that decision reflects that the RO was unable to obtain copies of the Veteran's service treatment records (STRs) for the period of service dated from June 1985 to April 1993.  Some STRs were eventually associated with the Veteran's claims file following the issuance of the June 1998 rating decision.  In the February 2012 rating decision currently on appeal, the RO noted the existence of these records, and they reopened the claim.  

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c)(1) (2013).  Since these additional STRs have been obtained, new and material evidence is not needed to reopen the previously denied claim, as relevant service treatment records were received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  

However, as additional development is required prior to adjudication of this claim, it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder.  His available service treatment records are silent regarding any psychiatric symptoms or diagnoses.  However, it is not clear that all existing service treatment records have been associated with the file.  This confusion is based on the receipt of originals that apparently were obtained from the National Records Center, which did not include the source documents of the photocopies of the records that the Veteran previously submitted.  Additional efforts to obtain the Veteran's STRs should be undertaken.  

With respect to the merits of the claim, VA treatment records dated in the 1990's show diagnoses of an anxiety disorder, which seem to have been associated with complaints of sleep disturbance that the Veteran reportedly had been experiencing since his service discharge.  For many years after this initial psychiatric treatment, it appears the Veteran did not seek any psychiatric care, but in the interim he developed Lupus and arthritis which have prevented him from working (as he was awarded disability benefits from the Social Security Administration), and when he was examined for VA purposes in December 2011, he was diagnosed to have depression due to these medical illnesses.  More recently, however, (in June 2013), he presented to a Vet Center, whose records suggest he may have post traumatic stress disorder.  Given this history, the nature of any psychiatric illness the Veteran may have needs clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit copies of all service treatment records in his possession.

2.  Ask the Veteran to identify the places at which he has received any psychiatric treatment since 1998, the records of which should be sought.  

3.  Seek to obtain the Veteran's service treatment records from the governmental repository of such records.  If there are no such records, that should be documented.  

4.  Then, schedule the Veteran for a VA examination to identify any psychiatric illness he has, and to obtain an opinion as to whether any such illness had its onset in service.  If PTSD is diagnosed, the examiner should identify the stressor/s upon which it is based.  The VA examiner should be provided with a copy of the Veteran's claims file for review, and a complete rationale should be provided for the opinions expressed.  

If the examiner determines that a medically sound opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be included.  

5.  Thereafter, the RO/AMC should review the evidence obtained and re-adjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

